Citation Nr: 1614447	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  07-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability. 

2.  Entitlement to service connection for back disability, to include as secondary to bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO in Cleveland, Ohio is currently the Agency of Original Jurisdiction.

The Veteran testified at a hearing in January 2009 before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ who presided at the January 2009 hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing.  In April 2012 he indicated that he wanted to testify at a hearing at the RO before a current VLJ.  When the case was most recently before the Board in April 2012, it was remanded for further development of the evidence and to have the RO schedule the Veteran for a Board hearing at the RO.

The Veteran was scheduled for a Board hearing at the RO in November 2015.  In October 2015, he requested that the hearing be postponed and indicated that a videoconference hearing before the Board would be acceptable.  He was scheduled for a videoconference hearing before the Board in February 2016.  He was contacted by the RO in January 2016, and he indicated that he would attend the scheduled hearing; however, he failed to attend the scheduled hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the Board has concluded that the Veteran does not want another Board hearing.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

REMAND

The Board's review of the record discloses that the RO has not complied with all of the Board's directives in the April 2012 remand.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reveals numerous pieces of mail from the RO to the Veteran have been returned, as recently as December 2015.  Review of these letters shows that they were mailed to a different address than that indicated by the Veteran when he indicated his most recent change of address in July 2013 which is the same address he also used on a July 2014 VA Form 21-4138.  The record shows that the RO successfully contacted the Veteran by telephone in January 2016. 

In "the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1994).  However, in the present case, review of the record does not document why the RO is using an address for the Veteran, which results in returned mail, which is different from the one that the Veteran indicated on his last change of address and July 2014 VA Form 21-4138.  In light of the recent successful telephone contact with the Veteran, the originating agency should verify his current mailing address and document it in the record.  

The April 2012 Board remand directed the originating agency to obtain an addendum opinion concerning the etiology of the Veteran's bilateral knee disability and to afford the Veteran a VA examination to determine the etiology of his back disability.  Examinations were scheduled, but cancelled.  A July 2012 notification indicates that the Veteran, "stated he does not want to attend appointments for claims."  The record does not reflect that the Veteran was ever notified of the consequences of failing to report for a scheduled examination.  Moreover, the record reflects that the Veteran did report for an October 2014 VA examination in relation to a claim for an increased rating which is not on appeal.  

Finally, it does not appear that the claims were readjudicated, and a new supplemental statement of the case was issued to the Veteran. 

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Verify the Veteran's current mailing address, which may include contacting him at the telephone numbers used in the January 2016 Report of General Information.  Once verified, ensure that the correct address is documented and used for all correspondence with the Veteran.  

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any pertinent VA medical records for the period since September 2011.  

3.  Then, all pertinent evidence of record must be made available to and reviewed by the VA examiner who conducted the November 2006 joints examination.  The examiner should be requested to provide an opinion with respect to each knee disorder present during the period of the claims as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated during service or is otherwise etiologically related to service, to include the Veteran's parachute jumps in service.  The examiner must specifically address the Veteran's assertions of in-service knee pain and knee pain since that time.  
The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record must be provided to and reviewed by a physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The Veteran should be accorded an examination by a physician with sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

Based on the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion with respect to each low back disorder present during the period of the claim as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated during service or is otherwise etiologically related to service, to include the Veteran's parachute jumps in service, and if not whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's bilateral knee disability.  The examiner must specifically address the Veteran's assertions of in-service back pain, back pain since service discharge, and a 1993 VA X-ray report noting a normal lumbar spine.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the hearing must be associated with the record.

6.  The RO or the AMC also should undertake any other development it determines to be warranted. 

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

